Citation Nr: 0734455	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-14 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than April 1, 2003, 
for additional compensation for the veteran's dependent 
(second) spouse and two dependent step-children.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from September 1981 to June 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2003 decision of the above Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
added the veteran's dependents - his second spouse and two 
stepchildren - to the veteran's VA compensation, and awarded 
an additional amount of compensation for these dependents, 
effective April 1, 2003.  In August 2007, the veteran 
testified at a hearing at the San Antonio RO, before the 
undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  In October 1998, the veteran married his second wife in 
England, and at that time, also became stepfather to her two 
children. 

2.  Received from the veteran in March 2003 was a Declaration 
of Status of Dependents (VA Form 21-686c), in which the 
veteran requested the addition of his second spouse and his 
two stepchildren as dependents.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
April 1, 2003, for payment of additional benefits for the 
claimed dependents are not met.  38 U.S.C.A. §§ 1115, 5110, 
5111 (West 2002); 38 C.F.R. §§ 3.31, 3.204, 3.205, 3.400, 
3.401 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).

The record reflects that the RO sent the veteran a letter in 
March 2003, notifying him what was necessary to substantiate 
his claim to add dependents to his benefits.  By letter dated 
in October 2003, the RO notified the veteran that his 
dependants had been added to his benefits, and described how 
the effective date had been assigned.  Although the RO's 
previous communications had not specifically informed the 
appellant of the evidence necessary to substantiate his claim 
for an earlier effective date, he has not been prejudiced 
thereby.  Any defect with respect to the timing of the VCAA 
notice requirements as to effective date was harmless error, 
because the February 2005 SOC provided the veteran with the 
pertinent law, and an additional 60 days to submit additional 
evidence.  See Mayfield, supra.  In addition, the RO sent the 
veteran a letter in March 2006, regarding how effective dates 
are assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that in this earlier effective date 
claim, the facts are not really in dispute and the current 
appeal simply involves the application of current law to 
those facts.  Moreover, the Board finds that, in the 
circumstances of this case, further efforts to assist or 
notify the appellant in accordance with the VCAA would serve 
no useful purpose, because, as will be discussed below, the 
appeal is herein decided as a matter of law.  The RO provided 
one claims file of all the records in their possession.  No 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

Service records show that the veteran was severely injured in 
the invasion of Grenada in October 1983, and received a 
Purple Heart therefore.  He subsequent underwent bilateral 
leg amputations, and was permanently retired from service, 
effective in June 1984.  

By November 1984 rating decision, the veteran was granted 
service connection for bilateral above knee amputations, and 
assigned a 100 percent disability rating, effective from June 
1984.  He elected to waive his military retirement pay, 
effective February 1985, as VA compensation provided him the 
greater benefit.  

Received by the RO, from the veteran, in May 1985, was a 
marriage certificate showing that the veteran married his 
first wife in November 1984.  

In a May 1985 letter, the RO notified the veteran that his 
disability compensation award had been amended to include 
additional benefits for his spouse, effective December 1, 
1984.

Received from the veteran in April 1991 was a completed 
"Status of Dependents Questionnaire", in which he indicated 
that he was married since November 1984.

Received from the veteran in July 1991, was a completed 
"Social Security Number Solicitation" (VA Form 21-595d), in 
which he provided the social security number for his spouse.  

In September 1994, the RO attempted to send a letter to the 
veteran (indicating that his spouse's social security number 
could not be verified) at an address in San Antonio, Texas, 
but the letter was returned to the RO marked "Moved left no 
address, unable to forward, return to sender".  

Additional documents show that starting in November 1994, the 
RO attempted to locate the veteran's address through his 
financial institution.

In May 1999, the RO received a response from a customer 
service representative from the veteran's financial 
institution, indicating that the veteran's address was in 
"Nantgarw Wales, UK".  

In a May 1999 letter, from the RO to the veteran (addressed 
to the veteran's address in the U.K.), the RO indicated that 
it had recently sent to the veteran a form asking about his 
dependents, and that the RO did not receive a response, so 
the RO planned to reduce the veteran's compensation payments.  
The RO indicated that July 1991 was the last time they knew 
the veteran had dependents.  The RO indicated they would not 
do anything to reduce his benefits until July 1999, because 
they were giving the veteran time to show why his benefits 
dating back to August 1991 should not be reduced.  The 
veteran was advised to complete the enclosed Declaration of 
Status of Dependents Form (VA Form 21-686c).  

In an August 1999 letter, the RO advised the veteran that in 
reference to the May 1999 proposal letter, the RO was taking 
the proposed action based on the veteran's failure to return 
the dependents questionnaire.  The RO indicated that the 
veteran's first wife was being removed from his award, 
effective August 1, 1991, and that action had created an 
overpayment.  

Two undated yellow Routing and Transmittal Slips are the next 
chronological documents in the claims file.  These slips 
indicate that the veteran called from England to state that a 
mistake had been made regarding his benefits.  He claimed he 
had divorced his first wife in March 1994, and that he now 
had a wife and two children.  There was a notation on the 
second slip that the veteran was sent a "686c" in order to 
clear up some of the overpayment.  There is also a notation 
that the veteran provided a new address in Somerset, UK.

The next chronological documents in the claims file show that 
the veteran's representative facilitated a facsimile copy of 
a letter from the RO to the veteran (in England), verifying 
that he was 100 percent service-connected and the amount of 
money he received monthly, effective December 2000, December 
2001, and December 2002.  The veteran's representative 
indicated that this documentation was needed by the veteran 
in order for him to be allowed to stay in country.  

Received from the veteran on March 12, 2003, was a completed 
Declaration of Status of Dependents Form (VA Form 21-686c), 
in which he indicated that he divorced his first wife in 
March 1994, and married his second wife in October 1998.  He 
indicated that he had "previously applied to add his second 
wife and stepchildren", but he had "not received a reply to 
this application".  He also reported that another child was 
born in December 2002, and that if documentation was required 
to support this application, "please advise and it will be 
provided."  

In a March 2003 letter, the RO advised the veteran he needed 
to submit additional information (including a marriage 
certificate, birth certificates, and social security numbers) 
in order for VA to grant an additional allowance for his 
dependents.  In September 2003, the veteran submitted the 
requested documentation to the RO. 

Received from the veteran in September 2003 was a letter in 
which he claimed that he married his second wife in October 
1998 and became stepfather to her two children.  The veteran 
claimed that at that point (in October 1998) he requested an 
application to have them added to his benefits, and that he 
"duly returned" the application with supporting 
documentation.  He claimed he understood that adding 
beneficiaries can be a slow process, and so he did not make 
further enquiries for a few months.  He claimed that when he 
finally tried to make enquiries, from Britain, that it was 
"extremely difficult", and eventually gave up, knowing they 
would eventually move back to the U.S.  He claimed that in 
December 2002, they had a child, and again tried to contact 
VA offices to add the child to his benefits, but was only 
able to contact his representative's office.  He claimed they 
then moved to Texas in April 2003.  

By letter dated in October 2003, the RO notified the veteran 
that his dependent spouse and stepchildren had been added, 
effective April 1, 2003, the first of the month following 
receipt of his claim, and that his newest child had been 
added effective January 1, 2003, the first of the month 
following the month of birth, because it had been within one 
year of the event.  

In October 2003, the veteran filed a notice of disagreement 
with the effective date of April 2003 for adding his wife and 
stepchildren, claiming that he had originally filed an 
application to add his wife and stepchildren in October 1998.

Received in September 2006 was a "Statement of Accredited 
Representative in Appealed Case", in which the veteran's 
representative claimed that the veteran made his original 
application to add his dependents in October 1999.

In August 2007 the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge.  The veteran 
testified as to the difficulties he had, after his marriage 
in October 1998 in the U.K., with contacting VA to add his 
wife and stepchildren to his benefits.  He testified that 
after he communicated with the VA office in Houston, he 
reportedly received correspondence from VA pertaining to an 
overpayment that had been created.  He testified that he 
mailed a 21-686c, a claim for dependents, to the Houston VA 
office in 1999, essentially requesting that his wife and 
stepchildren be added as dependents.  He claimed that VA had 
mailed that Form 21-686c to him, and that he sent it back in 
1999.  The veteran's representative claimed that the debt 
(overpayment), created because of benefits paid for the 
veteran's first wife, was actually created based upon the 
veteran's attempt to add a new dependent.  The representative 
claimed that had the veteran not contacted VA (to add new 
dependents), that VA would have continued to pay for his 
previous spouse, and that therefore this was evidence that 
the veteran did make an attempt to add his new dependents.  

III. Analysis

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  

Veterans having a 30 percent or more service-connected 
disability rating may be entitled to additional compensation 
for a spouse, dependent parents, or unmarried children under 
18 (or under 23 if attending an approved school) or when 
prior to age 18 the child has become permanently incapable of 
self-support because of mental or physical defect.  38 
U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

The effective date of the award of any benefit or increase by 
reason of marriage or the birth/adoption of a child shall be 
the date of that event if proof is received by VA within a 
year from the date of marriage, birth or adoption.  38 
U.S.C.A. § 5110(n).  Regarding additional compensation for 
dependents, the effective date will be the latest of the 
following dates:  (1) date of claim; (2) date the dependency 
arises; (3) effective date of the qualifying disability 
rating provided evidence of dependency is received within a 
year of notification of such rating action; or (4) date of 
commencement of the veteran's award.  38 C.F.R. § 3.401(b).  
The "date of claim" for additional compensation for 
dependents is the date of the veteran's marriage or 
birth/adoption of a child, if evidence of the event is 
received within a year of the event; otherwise, the date 
notice is received of the dependent's existence, if evidence 
is received within a year of notification of such rating 
action.  38 C.F.R. § 3.401(b)(1).  The earliest date for 
commencement of payment of an additional award of 
compensation for a dependent spouse is the first day of the 
month following the effective date. 38 C.F.R. § 3.31.

The veteran contends that he should be entitled to an 
effective date of October 1998, or alternatively, October 
1999, for additional compensation for the claimed dependents 
at issue.  He claims that he married his second spouse in 
England, in October 1998, and that shortly thereafter he 
contacted VA to provide notification of this event, and to 
add his spouse and stepchildren to his benefits.  He claims 
that as a result of his making contact with VA, he was sent a 
VA Form 21-686c, which he claims that he completed and sent 
back to VA.  He also claims that as a result of his making 
contact with VA after his marriage in October 1998, that VA 
noticed that as a result of his divorcing his first wife, an 
overpayment had been created.  He claims that the overpayment 
was only noted because of his contacting VA, and that this is 
proof that he did attempt to notify VA of his marriage in 
October 1998.

After conducting a chronological review of the claims file, 
however, the Board regretfully concludes that the veteran is 
not entitled to an effective date earlier than April 1, 2003, 
for the payment of additional compensation for his 
aforementioned dependents.  

The record reflects that the veteran was assigned a 100 
percent disability rating, effective from June 1984.  Shortly 
thereafter, his first wife was added to his benefits as a 
dependent.  Received from the veteran in July 1991, was a 
completed "Social Security Number Solicitation" (VA Form 
21-595d), in which he provided the social security number for 
that spouse.  This was the veteran's last documented 
verification of her dependency status.  

In September 1994, the RO attempted to send a letter to the 
veteran (indicating that his spouse's social security number 
could not be verified) at an address in San Antonio, Texas, 
but the letter was returned to the RO.  Additional documents 
show that starting in November 1994, the RO attempted to 
locate the veteran's address through his financial 
institution.  In May 1999, the RO received a response from 
the veteran's financial institution, indicating that the 
veteran's address was in England.  In a May 1999 letter, the 
RO indicated that it had recently sent to the veteran a form 
asking about his dependents, but did not receive a response, 
and so the RO planned to reduce his compensation.  He was 
advised to complete the enclosed Declaration of Status of 
Dependents Form (VA Form 21-686c).  Because the veteran 
apparently failed to return the form, in an August 1999 
letter, the RO advised the veteran that it was taking the 
proposed action and removing his first wife from his award, 
effective August 1, 1991, and that an overpayment had been 
created.  In reviewing these documents in the claims file, it 
appears that the RO was trying to track down the veteran from 
1994 through 1999, and that only after the RO receive a 
response from the veteran's financial institution in May 
1999, was there any contact made between the RO and the 
veteran.  There is no documented indication that the veteran 
notified the RO at anytime during that period of his address 
change, or of his change in dependency status.  The 
overpayment appears to have come about from the RO searching 
for the veteran, and, once finding him, notifying the veteran 
that he needed to complete a VA Form 21-686c and provide 
notification of his dependency status.  

After the August 1999 letter, wherein the RO notified the 
veteran that his benefits had been reduced and an overpayment 
created, there are two undated Routing and Transmittal Slips, 
which show that the veteran called from England to state that 
a mistake had been made regarding his benefits.  This is the 
first indication of any contact that the veteran made with 
the RO since the July 1991 verification of his first wife's 
social security number.  While it appears that the veteran 
made this call in 1999, presumably after he received the RO's 
August 1999 letter indicating that his benefits had been 
reduced, these slips are not dated.  These slips indicate 
that the veteran was to be sent another VA Form 21-686c in 
order to clear up some of the overpayment.  The next 
chronological documents in the claims file show that the 
veteran's representative facilitated a facsimile copy of a 
letter from the RO to the veteran, verifying that his income 
and his disability status, which was apparently needed by the 
veteran in order for him to be allowed to stay in country.  

Subsequently, the RO received (for the first time) a 
completed VA Form 21-686c (Declaration of Status of 
Dependents), from the veteran on March 12, 2003.  Therein he 
indicated that he divorced his first wife, in March 1994, and 
married his second wife in October 1998, and reported his 
children.  

Regarding the three possible effective dates delineated in 38 
C.F.R. § 3.401(b), the date the veteran's claim for 
additional compensation for dependents was received by the RO 
was March 12, 2003.  Although the veteran contends he sent a 
VA Form 21-686c in as early as 1999, the claims file does not 
support this contention.  There is a presumption of 
regularity under which it is presumed that government 
officials "have properly discharged their official duties."  
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA 
need only mail notice to the last address of record for the 
presumption to attach).  This presumption of regularity in 
the administrative process may be rebutted by "clear evidence 
to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 
(1999).  Here, the Board finds the veteran's lone assertion 
that he submitted an application and supporting proof for his 
new spouse and dependents earlier than 2003 is not sufficient 
to rebut the presumption of regularity in the administrative 
process.  Rather, it appears that VA initiated contact with 
the veteran in 1999 (after not having a current address for 
the veteran for at least five years).  There is no indication 
in the official claims file that the VA did not act upon any 
contact from the veteran.  

The date that dependency arose was October [redacted], 1998, i.e., the 
date that the veteran married the appellant.  38 C.F.R. § 
3.401(b)(2).  There is no indication that the veteran 
provided notification within a year of the date that 
dependency arose.  Rather, the RO first received notification 
and proof of the new dependents on March 12, 2003 (date of 
receipt of the claim, VA Form 21-686c).  Thus, the correct 
effective date was March 12, 2003.  Pursuant to 38 C.F.R. § 
3.31, the date of the commencement of payment of the 
veteran's award for additional compensation for his wife and 
stepchildren as dependents was the start of the month after 
the effective date, or, in this case, April 1, 2003.  38 
C.F.R. § 3.401(b)(4).  Thus, the evidence is against an 
effective date prior to March 12, 2003, and a date of payment 
commencing on April 1, 2003, for an award of additional 
compensation benefits based on a dependent spouse and 
children.  Accordingly, for the reasons and bases discussed 
above, the appellant's appeal must be denied.  




ORDER

An effective date earlier than April 1, 2003, for additional 
compensation for the veteran's dependent spouse and dependent 
step-children is denied.


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


